DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2019/0131557).
In re claim 1, Lee et al discloses a light emitting diode (i.e. see at least Figure 2), comprising: a first electrode (i.e. 110); a second electrode (i.e. 120) facing the first electrode; an emitting material layer (i.e. 150) disposed between the first and second electrodes; and a charge control layer (i.e. 162) disposed between the emitting material layer and the second electrode, wherein the charge control layer comprises a metal (i.e. see at least paragraph 0060).
In re claim 2, Lee et al discloses wherein the metal is at least a post-transition metal (i.e. paragraph 0060).
In re claim 3, Lee et al discloses wherein the metal comprises a Group 13 metal (i.e. see at least paragraph 0060).
In re claim 4, Lee et al discloses wherein the metal comprises at least Al and Ga (i.e. see at least paragraph 0060).
In re claim 5, Lee et al discloses wherein the charge control layer has a thickness of about 10 nm (i.e. see at least paragraph 0086).

In re claim 11, Lee et al discloses wherein the inorganic luminescence particle comprises at least a quantum dot (i.e. see at least paragraph 0039).
In re claim 12, Lee et al discloses wherein the inorganic luminescence particle comprises a core, a shell enclosing the core and a first ligand bound to a surface of the shell (i.e. see at least paragraph 0043).
In re claim 14, Lee et al discloses wherein the metal interacts with the first ligand (i.e. see at least paragraphs 0043-0050).
In re claim 17, Lee et al discloses wherein the first ligand comprises an organic ligand having lone pair electrons (i.e. see at least paragraph 0045).
In re claim 19, Lee et al discloses wherein the first ligand is coordinated with the metal (i.e. see at least paragraphs 0043-0050).
In re claim 20, Lee et al discloses a light emitting device (i.e. see at least Figure 6), comprising a substrate (i.e. 310) and the light emitting diode of claim 1.

Allowable Subject Matter
Claims 6-9, 13, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817